Exhibit 32.1 Certification Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 I, Ronald S. McIntyre, Chairman, President, Chief Executive and Chief Financial Officer of Hyperview Ltd.(the “Company”), certify, that to the best of my knowledge, based upon a review of the annual report on Form 10-K for the period ending December 31, 2009 of the Company (the “Report”): 1.The report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: October 21,2010 /s/Ronald S. McIntyre Name: Ronald S. McIntyre Title: Chairman, President Chief Executive and Chief Financial Officer (Principal Executive and Financial Officer)
